DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 10/26/2020.

Status of Claims


Claims 21-34 were previously considered non-responsive, therefore the claims were never entered on the record.
Claims 3 and 5 have been canceled. 
Claims 1, 2, 4, and 6-20 have been amended. 
Claims 1, 2, 4, and 6-20 are now pending.

Response to Arguments

Specification objection is withdrawn due to submitted amendments.
Claim 9, 13, and 16-20 objections are withdrawn due to submitted amendments.
Applicant's arguments filed on 10/26/2020 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
   As per the 101 rejection, the Applicant argues that the claims 1, 13, and 15 as amended include additional elements overcome the basis for rejection and that training of a machine learning method provides meaningful limitations that 
The Examiner respectfully disagrees. The Examiner submits that there is lack of support in the Applicant’s specification for the additional element of training a machine learning method. However, all claims and additional elements were analyzed individually and in combination and concluded that the claims are directed to an abstract idea of Mental Processes (e.g. concepts performed in the human mind) and Certain Methods of Organizing Human Activity (e.g. “managing personal behavior). The additional elements were viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)). Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, the 35 U.S.C. 101 rejection is maintained.

As per the 103 rejection, the Applicant argues that claim 1 and similarly claims 13 and 15 as amended is not taught by Dupont nor Short.
The Examiner somewhat disagrees. The Examiner acknowledges that the primary reference Dupont does not explicitly teach all of the limitations in the amended claims 1, 13, and 15. However, Short teaches the limitations of amended claims 1, 13, and 15 with it’s well planning system. Therefore,  the 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2 are objected to because of the following informalities:
Claims 1, 13, and 15 recite the limitation of “machine learning” which is not explicitly recited in the specification. However, the term “self-learning” is recited in the specification which better characterizes or defines the invention. 
Claim 2 line 9 recite the limitation of “each of plural existing wells” should be “each of the plurality of existing wells”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 13, and 15 recite the limitation of “training a machine learning method to predict a drilling task completion, etc.” and “calculating, using the machine learning method, the potential project definition, . The Applicant’s specification does not explicitly mention training a machine learning method. Support for this limitation was not found in any of the paragraphs (e.g. [0025], [0034], [0044], [0046], [0048], [0052], and [0068]) mentioned by the Applicant.  Therefore, claims 1, 13, and 15 contain new matter and is rejected under 35 U.S.C. 112(a). Dependent claims 2, 4, 6-12, 14, and 16-20 are also rejected under 35. U.S.C. 112(a).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Self Learning Location Selection and Timing Prediction”, is directed to an abstract idea, specifically Mental Processes and Certain 
Step 1:  Claims 1-20 are directed to a statutory category, namely a self-learning method (claims 1, 2, 4, and 6-12), a self-learning system (claims 13-14) and a non-transitory computer readable medium (claims 15-20).
Step 2A (1):  Independent claims 1, 13, and 15 are directed to an abstract idea of Mental Processes (e.g. concepts performed in the human mind) and Certain Methods of Organizing Human Activity (e.g. “managing personal behavior), based on the following claim limitations: “determine a total time to complete a potential project; receive a request for an estimated total time to complete a potential project from a user…; accessing a first portion of the historical heavy equipment information for heavy equipment for the first operator, the portion of the historical heavy equipment information including information comprising…; training a machine learning method to predict a drilling task completion time for the first operator using the accessed portion of the historical heavy equipment information; calculating using the machine learning method, the potential project definition, and the portion of historical heavy equipment information for the first operator, an initial prediction of the estimated total time to complete the potential project by the first operator based on the portion of historical heavy equipment information; updating the portion of the historical heavy equipment information for the first operator; calculating, using the machine learning method, the potential project definition and the updated portion of historical heavy equipment information for the first operator, a revised prediction of the estimated total time to complete the potential project; and sending, in response to the request, the revised prediction of the estimated total time to complete the potential project by the first operator”. Dependent claims 2, 4, 6-12, 14, and 16-20 further describes the components of the historical heavy equipment information and the calculations performed to predict an estimated total time to complete a potential project.  Under the broadest reasonable interpretation, these claims describes a process of how a user can plan and estimate project completion time based on historical data. Estimating project completion time based on historical data can be performed in the human mind and assisting a user (i.e. operator) to plan and estimate project completion is considered managing personal behavior. Therefore the claims are considered to be directed to the abstract groupings of Mental Processes which includes observation, evaluation, judgment, and opinions and Certain Method of Organizing Human Activity which encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping).
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 13, and 15 recite additional elements of one or more computing systems, a geographical positioning system, training a machine learning method, using a machine learning method, a self-learning system comprising a processor, an application programming interface (API), a storage medium, a calculating device, an output device; and a non-transitory computer readable medium with computer executable instructions stored thereon. These additional elements do not integrate the abstract idea into a 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 13, and 15 recite additional elements of one or more computing systems, a geographical positioning system, training a machine learning method, using a machine learning method, a self-learning system comprising a processor, an application programming interface (API), a storage medium, a calculating device, an output device; and a non-transitory computer readable medium with computer executable instructions stored thereon. As per the Applicant’s specification, the computing system/device can be a desktop computer, a laptop computer, a smartphone, a tablet, a web server or other server, and the like [0025]; the geographical positioning system (GPS) is used to record rig positions (e.g. degrees of latitude and longitude); there is no evidence in the Applicant’s specification for training a machine learning method; the Applicant specification refers to a self-learning method of estimating a total project time [0034] and self-learns refers to updates the estimates by taking the initial estimate and modeling it against the actual numbers in the historical data [0048]; processor can be a digital processor [0026]; storage medium can be optical hard drive for storing heavy equipment information as data [0031]; a calculating device calculates a total time to complete a potential project [0008]; the output device may include one or more visual indicators ( e.g., a display, touch screen), audible indicators (e.g., speakers) or any other such output device now known or subsequently developed [0026]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)). Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1, 2, 4, and 6-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.    

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Short et al. (US 2018/0298746 A1).
As per claim 1 (Currently Amended) A self-learning method to assist in determining a total time to complete a potential drilling project associated with a commodity, the method involving a plurality of historical heavy equipment information, the method being implemented on one or more computing systems, and comprising the steps of (Short e.g. A system can be utilized to implement a method for facilitating distributed well engineering, planning, and/or drilling system design across multiple computation devices [0154]. A machine learning system may be operatively coupled to data networks associated with wellsite equipment and may be operatively coupled to one or more well planning systems [0205]. A method can include receiving data as receiving realtime data as acquired from wellsite equipment and/or as receiving data from at least one database [0208]. A system may be implemented for a project where the system can output a well plan, a complete well engineering plan or design for the particular project [0155]. A digital master well plan for a plurality of wells includes a master schedule for wells to be drilled and/or completed at a plurality of sites [0236]. A digital well plan can include one or more digital watchdogs, which represents the amount of time for an operation, a phase, etc. [0234].): 
receiving a request for an estimated total time to complete a potential project by a first operator of a plurality of operators from a user, the potential project including a definition of a quantity of a terrain and at least one geological property of the terrain; (Short e.g. A system can be operated as a distributed, collaborative well-planning system [0121]. Well planning can include selecting a drilling and/or completion assembly which may be used to implement a well plan [0152]. Various constraints can be imposed as part of well planning that can impact design of a well. Constraints include information as to known geology of a subterranean domain, presence of one or more other wells (e.g., actual and/or planned, etc.) in an area (e.g., consider collision avoidance), characteristics of one or more tools, components, etc. [0152]. A method includes receiving data associated with a plurality of wells; analyzing at least a portion of the data using an interpretation engine to generate results; and outputting information based at least in part on the results [0005].  A system may be implemented for a project where the system can output a well plan, which includes an amount of time for an operation, a phase, etc. ([0155] and [0234]).)
accessing a portion of the historical heavy equipment information for heavy equipment for the first operator, the portion of the historical heavy equipment information comprising, for at least one historical project completed by the plurality of operators, a number of drilling rigs used, a number of wells dug, a well density, a time to move each of the number of drilling rigs, a time to drill each of the number of wells, and information concerning the movement between wells of heavy equipment used by the first operator for each of the at least one historical project, the information concerning movement being obtained at least in part using a geographical positioning system; (Short e.g. A method can include receiving data as receiving realtime data as acquired from wellsite equipment and/or as receiving data from at least one database (i.e. historical) [0208]. Databases include a project database 1369, a well information database 1368, time series database 1362, etc. The project database include information from a plurality of projects where a project may be, for example, a wellsite project [0180]. A particular project may be stored where stored project information may include inputs, models, results and cases [0134]. Such models may take into consideration a variety of different inputs, including offset well data, seismic data, pilot well data, other geologic data [0142]. Geologic data can include density [0075]. The well information database 1368 receive and store information such as customer information (e.g. from entities that may be owners of rights at a wellsite, service providers at a wellsite, etc.) [0180]. Projects can include a well plan [0155]. A well plan can be a digital well plan for an individual or plurality of wells to be drilled and/or completed and include information as to equipment (e.g. rigs) and/or other resources (e.g. human resources, power, water, mud, etc.) that may be utilized at a plurality of sites [0188]. Well plans also include amount of time for an operation (e.g. drilling), a phase, etc. [0234]. System 1400 implements time tracking to determine schedule time and/or determine non-productive time (NPT). Such times may be related to one or more rig sites (e.g. equipment at one rig site that is planned to be used at a different rig site or rig sites) [0236]. Location circuitry (e.g. GPS) may be used to acquire location information and produce metadata associated 



training a machine learning method to predict a drilling task completion time for the first operator using the accessed portion of the historical heavy equipment information; (Short e.g. The system 1400 receives information for a plurality of well plans the plurality of well plans may be analyzed individually and/or collectively [0188]. A well plan can be a digital well plan for an individual or plurality of wells to be drilled and/or completed and include information as to equipment (e.g. rigs) and/or other resources (e.g. human resources, power, water, mud, etc.) that may be utilized at a plurality of sites [0188]. Well plans also include amount of time for an operation (e.g. drilling), a phase, etc. [0234]. A well planning platform may be operatively coupled to a machine learning system such that during well planning, events and probabilities of their occurrence may be indicated [0199]. Machine learning 
calculating, using the machine learning method, the potential project definition, and the portion of historical heavy equipment information for the first operator, an initial Page 2 of 22Response to Office CommunicationApplication No. 15/804,044prediction of the estimated total time to complete the potential project by the first operator based on the portion of historical heavy equipment information
updating the portion of the historical heavy equipment information for the first operator; (Short e.g. Data can be acquired from wellsite equipment at a plurality of wellsites [0209]. Equipment histories as to usage, maintenance, etc. can be tracked [0314]. Data may be stored in one or more data sources (or data stores, generally physical data storage devices), which may be at the same or different physical sites and accessible via one or more networks [0134]. For example, well information database 1368 receives and store information such as customer information (e.g. from entities that may be owners of rights at a wellsite, service providers at a wellsite, etc.) and project database 1369 stores information from a plurality of projects [0180]. A workflow workstep may operate on data, for example, to create new data, to update existing data, etc. [0135].)
calculating, using the machine learning method, the potential project definition and the updated portion of historical heavy equipment information for the first operator, a revised prediction of the estimated total time to complete the potential project; and (Short e.g. A well planning platform may be operatively coupled to a machine learning system such that during well planning, events and probabilities of their occurrence may be indicated [0199]. The system can receive data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events 
sending, in response to the request, the revised prediction of the estimated total time to complete the potential project by the first operator. (Short e.g. The well engineering plan can be adjusted according to real-life drilling parameters (e.g. based on acquired data in the field, etc.) [0148]. A system may be implemented for a project where the system can output a well plan [0155]. A digital master well plan for a plurality of wells includes a master schedule for wells to be drilled and/or completed at a plurality of sites [0236].)
As per claim 2 (Currently Amended) The method of claim 1, wherein the portion of the historical heavy equipment information further includes data with respect to each of the plurality of operators for at least one of a characterization of the capabilities, historical location information and current location information for heavy equipment operated by each of the plurality of operators, the terrain location, a well surface geology, an expected ultimate recovery of the commodity at the terrain location, a distance between heavy equipment positions operated by each of the plurality of operators, a location of each of plural existing wells, and a well lateral length for each of the plural existing wells.  (Short e.g. A method can include receiving data as receiving realtime data as acquired from wellsite equipment and/or as receiving data from at least one database (i.e. historical) [0208]. Databases include a project database 1369, a well information database 1368, time series database 1362, etc. 
As per claim 6 (Currently Amended) The method of claim 1, wherein in the steps of accessing, calculating an initial prediction and calculating a revised prediction are repeated for each instance of updating the portion of the historical heavy equipment information for the first operator. (Short e.g. The system receives data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events [0209]. The system may be implemented for a plurality of wellsites over a period of time where continuous improvement occurs as to the output of the system. In such an example, the system 1400 can learn, for example, by training one or more algorithms associated with the interpretation engine (i.e. machine learning) [0255]. As the wellsites are developed 
As per claim 7 (Currently Amended) The method of claim 1, wherein the receiving step occurs within a predetermined time interval during which the portion of historical heavy equipment information is updated. (Short e.g. A method includes receiving data associated with a plurality of wells; analyzing at least a portion of the data using an interpretation engine to generate results; and outputting information based at least in part on the results [0005]. The system 1400 can include components for transmitting information such as historical information and/or real-time information [0230]. The system can receive data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events [0209].) 
As per claim 8 (Currently Amended) The method of claim 7, wherein, after a predetermined time interval has lapsed and the portion of heavy equipment information is updated, the step of calculating the revised prediction and the step of sending the revised prediction of the estimated total time to complete the potential project occurs prior to a re-initiation of the method. (Short e.g. The system 1400 is implemented for a field that includes a plurality of wellsites, as the wellsites are developed (e.g., wells drilled), the system 1400 can learn from some of the wellsites and improve operations at other wellsites in the field [0259]. The system 1400 may be implemented for a plurality of wellsites over a period of time where continuous 
As per claim 9 (Currently Amended) The method of claim 1, wherein, prior to the step of accessing, the portion of heavy equipment information is sorted by operator, location, and time interval, and wherein each time interval further defines the first and second portions of the historical heavy equipment information
As per claim 10 (Currently Amended), The method of claim 1, wherein, during the step of calculating the initial prediction for the first operator, an initial estimate of the number of drilling rigs to be used in the potential project by the first operator is made. (Short e.g. A system can be utilized to implement a method for facilitating distributed well engineering, planning, and/or drilling system design across multiple computation devices [0154]. Well planning can include selecting a drilling and/or completion assembly which may be used to implement a well plan [0152]. A system may be implemented for a project where the system can output a well plan [0155].  A well plan can be a digital well plan for an individual or plurality of wells to be drilled and/or completed and include information as to equipment (e.g. rigs) and/or other resources (e.g. human resources, power, water, mud, etc.) that may be utilized at a plurality of sites [0188]. Well plans also include an amount of time for an operation (e.g. drilling), a phase, etc. [0234].)
As per claim 11 (Currently Amended) The method of claim 10, wherein the initial estimate is based on an average of drilling rig movements taken from the portion of historical heavy equipment information for the first operator. (Short e.g. Life of a well, from a planning phase onward, can depend at least in part on depth information (i.e. movement). Such information may be used to calculate well trajectory, materials, schedules, well sections and regulatory-related information [0102]. Depth information may be used to determine lengths and distances for purposes of budgeting materials, scheduling services, requesting permits, and determining construction times [0101].)
As per claim 12 (Currently Amended) The method of claim 1, wherein the portion of historically heavy equipment information further includes a total time to complete for each of the at least one the first historical project. (Short e.g. The system includes a project database 1369 that include information from a plurality of projects where a project may be, for example, a wellsite project [0180]. A particular project may be stored where stored project information may include inputs, models, results and cases [0134]. Projects can include a well plan [0155]. A well plan can be a digital well plan for an individual or plurality of wells to be drilled and/or completed and include information as to equipment (e.g. rigs) and/or other resources (e.g. human resources, power, water, mud, etc.) that may be utilized at a plurality of sites [0188]. Well plans also include amount of time for an operation (e.g. drilling), a phase, etc. [0234]. A digital master well plan for a plurality of wells includes a master schedule for wells to be drilled and/or completed at a plurality of sites [0236]. The Examiner submits that the master schedule has total time of the project.)
As per claim 13 (Currently Amended) A self-learning system, comprising (Short e.g. A machine learning system may be operatively coupled to data networks associated with wellsite equipment and may be operatively coupled to one or more well planning systems [0205].): 
a processor; (Short e.g. A system can include one or more processors [0209].)
an application programing interface communicating with a heavy equipment database containing a plurality of historical heavy equipment data that is updated at a predetermined time interval; (Short e.g. Fig. 14 Application programming interfaces 1421 and 1431 operatively coupled to databases 1441, 1442, 1443, and 1444 [0181]. A method can include receiving 
a storage medium for storing a portion of the historical heavy equipment data relating to a specific operator and movement between wells of heavy equipment associated with that operator; (Short e.g. Data may be stored in one or more data sources (or data stores, generally physical data storage devices), which may be at the same or different physical sites and accessible via one or more networks [0134]. System 3400 may analyze information associated with equipment conditions at wellsites. For example, the system 3400 can include a component that tracks equipment histories as to usage, maintenance, etc. to determine deviations from expected usage, etc. [0314]. One of the one or more interfaces 1204 may be operatively coupled to location circuitry that can acquire local location information [0168]. Metadata may be associated with a wellsite identifier (e.g. a well ID) and location information (e.g. GPS based information, etc.) may be associated with a device ID and well ID [0171]. Location information can indicate that a device (e.g. wellsite equipment, etc.) has changed with respect to its location [0175].)
a calculating device for training a machine learning method to predict a drilling task completion time for the specific operator using the portion of historical heavy equipment data, for calculating, upon request by a user, an initial prediction of a total time to complete a potential project based on the machine learning method and the portion of historical heavy equipment information, for updating the portion of the Page 6 of 22Application No. 15/804,044historical heavy equipment data for the specific operator, and for calculating, upon request from the user, a revised prediction of the total time to complete the potential project based on the machine learning method and the updated portion of historical heavy equipment information; and (Short e.g. A system can be utilized to implement a method for facilitating distributed well engineering, planning, and/or drilling system design across multiple computation devices [0154]. The APCHE Storm engine (i.e. machine learning engine) can be implemented as a distributed realtime computation system that can receive and process unbounded streams of data, provide realtime analytics, online machine learning, continuous computation, etc. [0196]. A machine learning system may implement an algorithm that applies to a realtime data stream, for example, as received from a rig at a well site (e.g., from computerized equipment, etc. at a wellsite) [0203]. The system can learn by training one or more algorithms associated with the interpretation engine (i.e. machine learning) [0255]. The system can receive data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events [0209]. A well plan includes information as to equipment (e.g. rigs) and/or other resources (e.g. human resources, power, water, mud, etc.) that may be utilized at a plurality of 
an output device for displaying the calculated revised prediction of the total time for the potential project; (Short e.g. A system may be implemented for a project where the system can output a well plan as a digital well plan, paper plan, or both [0155]. The well engineering plan can be adjusted according to real-life drilling parameters (e.g. based on acquired data in the field, etc.) [0148]. A digital master well plan for a plurality of wells includes a master schedule for wells to be drilled and/or completed at a plurality of sites [0236]. The Examiner submits that the master schedule has total time of the project.)
wherein each request by the user includes information about the potential project including a quantity of a terrain, an operator, and geological property of the terrain; and (See claim 1a for response.)
wherein the calculating device updates the calculated revised prediction of the total time to complete the potential project with the portion of the historical heavy equipment data that is updated at the predetermined time interval. (Short e.g. A method can include receiving data as receiving realtime data as acquired from wellsite equipment and/or as receiving data from at least one database [0208]. The system can receive data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events [0209]. The 
As per claim 14 (Currently Amended) The self-learning system of claim 13, wherein the portion of the historical heavy equipment information further relates to at least one of: well density, quantity of heavy equipment, quantity of wells dug, time to dig a well, and total time to complete a historical project. (Short e.g. Fig. 2, An LWD module can include capabilities of measuring, processing, and storing information [0069]. LWD equipment can send to the surface various types of data of interest including geological data (e.g. density logs) [0075]. Project database 1369 include information from a plurality of projects where a project may be, for example, a wellsite project [0180]. A particular project may be stored where stored project information may include inputs, models, results and cases [0134]. Such models may take into consideration a variety of different inputs, including offset well data, seismic data, pilot well data, other geologic data (e.g. density) ([0142] and [0075).) 
As per claim 15 (Currently Amended) A non-transitory computer readable medium with computer executable instructions stored thereon executed by a digital processor to perform a self-learning method comprising (Short e.g. The method 1550 of FIG. 15 may be implemented at least in part via the interpretation engine 1412 of the system 1400 of FIG. 14 [0205].The method 1550 can be associated with various computer-readable media (CRM) blocks. Such blocks generally include 
instructions for receiving a request for an estimated total time to complete a potential project by a first operator of a plurality of operators from a user, the request including information about the potential project including a definition of a quantity of a terrain and at least one geological property of the terrain; (See claim 1a for response.)
instructions for accessing a portion of the historical heavy equipment information for heavy equipment for the first operator, the portion of the historical heavy equipment information comprising for at least one historical project completed by each of the plurality of operators, a number of drilling rigs used, a number of wells dug, a well density, a time to move each of the number of drilling rigs, a time to drill each of the number of wells, and information concerning the movement between wells of heavy equipment used by the respective operator for each of the at least one historical project, the information concerning movement being obtained at least in part using a geographical positioning system; (See claim 1b for response.)
instructions for training a machine learning method to predict a drilling task completion time for the first operator using the accessed portion of the historical heavy equipment information
instructions for calculating, using the machine learning method, the potential project definition, and the portion of historical heavy equipment information for the first operator, an initial prediction of the estimated total time to complete in the potential project by the first operator based on the portion of historical heavy equipment information; (See claim 1d for response.)
instructions for updating the portion of the historical heavy equipment information for the first operator; (See claim 1e for response.)
instructions for calculating, using the machine learning method, the potential project definition and the updated portion of historical heavy equipment information for the operator, a revised prediction of the estimated total time to complete the potential project; and (See claim 1f for response.)
instructions for sending, in response to the request, the revised prediction of the estimated total time to complete the potential project by the first operator. (See claim 1g for response.)
As per claim 16 (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the portion of the historical heavy equipment information further include information concerning a total time to complete for each of the at least one historical project. (See claim 12 for response.)
As per claim 17 (Currently Amended) The non-transitory computer readable medium of claim 16, further comprising instructions for calculating a first well density to be used in the potential project by the first operator based on the portion of historical heavy equipment information, and instructions for calculating a second well density to be used in the potential project by the first operator based on the updated portion of the historical heavy equipment information, wherein the steps of calculating the first well density and the second well density are completed prior to calculating the estimated total time to complete the potential project. (Short e.g. Fig. 2, Assembly 250 includes a logging-while-drilling (MWD) module 254 that include capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment that include a seismic measuring device [0069]. LWD equipment may be installed to send to the surface various types of data of interest including geological data (e.g. density logs, etc.) [0075]. The system to receive data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events [0209]. The well engineering plan can be adjusted according to real-life drilling parameters (e.g. based on acquired data in the field, etc.) [0148]. A digital master well plan for a plurality of wells includes a master schedule for wells to be drilled and/or completed at a plurality of sites [0236]. The Examiner submits that the master schedule has total time of the project.)
As per claim 18 (Currently Amended) The non-transitory computer readable medium of claim 16, further comprising instructions for determining a first number of rigs to be used in the potential project by the first operator based on the portion of historical heavy equipment information and instructions for determining a second number of rigs to be used in the potential project by the first operator based on the updated portion of the historical heavy equipment information, wherein the steps of calculating the first number of rigs and the second number of rigs are completed prior to calculating the total estimated time to complete the potential project. (Short e.g. A wellsite system composed of equipment and/or operational subsystems may allow for well engineering and planning. Computations may be performed using various computational platforms/device that are operatively coupled to a common database. For example, a system may be implemented for a project where the system can output a well plan (e.g. digital and paper) [0155]. A digital master well plan can include information as to equipment (e.g. rigs) and/or other resources (e.g. human resources, power, water, mud, etc.) that may be utilized at a plurality of sites as well as the amount of time for an operation (e.g. drilling), a phase, etc. ([0188] and [0234]). The system to receive data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events [0209]. The well engineering plan can be adjusted according to real-life drilling parameters (e.g. based on acquired data in the field, etc.) [0148]. A digital master well plan for a plurality of wells includes a master schedule for wells to be drilled and/or completed at a plurality of sites [0236]. The Examiner submits that the master schedule has total time of the project.)
As per claim 19 (Currently Amended) The non-transitory computer readable medium of claim 16, wherein the request for an estimated total time to complete a potential project from a user further includes a specified quantity of rigs to be used in the potential project. (Short e.g. A system may be implemented for a project where 
As per claim 20 (Currently Amended) The non-transitory computer readable medium of claim 16, further comprising instructions for calculating a first time to complete a well to be used in the potential project by the first operator based on the portion of historical heavy equipment information and instructions for calculating a second time to complete a well to be used in the potential project by the first operator based on the updated portion of the historical heavy equipment information, wherein the steps of calculating the first time to complete a well and the second time to complete a well are completed prior to calculating the total estimated time to complete the potential project. (Short e.g. A system may be implemented for a project where the system can output a well plan [0155]. A well plan can include information as to equipment (e.g. rigs) and/or other resources (e.g. human resources, power, water, mud, etc.) that may be utilized at a plurality of sites as well as the amount of time for an operation (e.g. drilling), a phase, etc. ([0188] and [0234]). The system can receive data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (US 2018/0298746 A1) in view of Dupont et al. (US 2018/0335538 A1).
As per claim 4 (Currently Amended) The method of claim 1, wherein in the step of calculating a revised prediction includes at least one of performing a linear or non-linear regression of the portion of historical heavy equipment information for the first operator with respect to the initial prediction of the estimated total time to complete the potential project by the first operator. 
Short teaches A well planning platform may be operatively coupled to a machine learning system (e.g. Bayesian, etc.) such that during well planning, events and probabilities of their occurrence may be indicated ([0195] and [0199]). An inference engine (i.e. machine learning engine) may implement inductive algorithms that can predict a next state (e.g., next event, worsening of an event, improvement of an event, etc.) based upon a given series of information [0192]. An inference engine can generate results for individual wells of a plurality of wells based at least in part on corresponding individual well plans [0241]. The system receives data acquired from wellsite equipment at a plurality of wellsites; identify types of events based at least in part on the data; analyze a well plan with respect to at least some of the types of events; and, based at least in part on an analysis of the well plan, adjust the well plan to alter probability of occurrence of at least one of the types of events [0209].) 
Short does not explicitly teach performing a linear or non-linear regression on the historical data.
However, Dupont teaches using regression models on historical data to predict production of a well (Dupont e.g. A method can include training a machine learning (ML) 
The Examiner submits that before the effective filing date, it would have been obvious to one or ordinary skill in the art to modify Short to include regression analysis as part of the machine learning algorithms taught by Dupont in order to make predictions for a plurality of wells (Dupont e.g. [0048].)
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624